Electronically Filed
                                                                Supreme Court
                                                                SCWC-29800
                                                                11-AUG-2011
                                                                11:46 AM




                               NO. SCWC-29800


            IN THE SUPREME COURT OF THE STATE OF HAWAI'I



      GREGORY KANAHELE, SR., Individually and as Next Friend

                 of GREGORY KANAHELE, JR., a minor,

                  and TRISHALYNN KANAHELE, a minor,

         Petitioners/Plaintiffs-Appellees/Cross-Appellants


                                      vs.


     JAMES HAN, Respondent/Defendant-Appellant/Cross-Appellee



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                        (CIV. NO. 06-1-0597)


         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

                  (By: Acoba, J., for the court1
)


            The Application for Writ of Certiorari filed on July 5,


2011 by Petitioners/Plaintiffs-Appellees/Cross-Appellants Gregory


Kanahele, Sr., Individually and as Next Friend of Gregory


Kanahele, Jr., a minor, and Trishalynn Kanahele, a minor, is 





      1

            Considered by:   Recktenwald, C.J., Nakayama, Acoba, Duffy, and

McKenna, JJ.

accepted and will be scheduled for oral argument.     The parties


will be notified by the appellate clerk regarding scheduling.


          DATED:   Honolulu, Hawai'i, August 11, 2011.

                                 FOR THE COURT:


                                 /s/ Simeon R. Acoba, Jr.


                                 Associate Justice


Richard Turbin, Rai Saint

Chu, and Janice D. Heidt

(Turbin Chu, a Law

Corporation), for

petitioners/plaintiffs­
appellees/cross-appellants,

on the application.


James T. Wong, for

respondent/defendant­
appellant/cross­
appellee, on the response.





                                 2